DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOUVER FR 2905673 A1 in view of KATADA WO 2004/033978 Al and Liang US 20170241721 A1.
Re claim 1, HOUVER teach a helicopter (abstract) comprising - a power unit; - a rotor; - a transmission unit (page 3, line 35 , page 2 lines 1-6) operationally interposed between said power unit and said rotor (page 2, page 2 lines 1-6)  ; - a lubrication circuit of said transmission unit (page 2, page 2 lines 1-6)  ; and - a heat exchanger (page 2, page 2 lines 1-6) connected to said lubrication circuit (page 2 lines 1-6).
HOUVER fail to explicitly teach the details of the heat exchanger .
	KATADA teach a heat exchanger (fig 2) comprising: - a first module (2) defining a first feed path for a first fluid to be cooled; - a second module (3) defining a second feed path for a second, cooling fluid; said first and second feed paths  being, in use, thermally coupled to each other (fig 1); each said second module  comprising at least one cell (cavity enclosed by module) formed by: - an inlet for a second, cooling fluid; - at least one outlet (fig 3) for said second cooling fluid, which is arranged on the opposite side to said inlet  along a first direction (figs, X- fig 1),
- at least one first wall (8) thermally coupled to said first path ; - a pair of second walls (4) transversal to said at least one first wall (fig 5); - a plurality of fins (6).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the heat exchanger as taught by KATADA in the HOUVER invention in order to advantageously allow for improved heat exchange performance in the helicopter.
Additionally , it would have been obvious to try to replace the heat exchanger of KATADA in the HOUVER invention in order to advantageously allow for improved heat exchange performance in the helicopter.

HOUVER, as modified,  fail to explicitly teach details of the fins.
Liang teach a plurality of fins (11) projecting in a cantilever fashion from said at least one first wall  (10 is equivalent to 8 instant combination and 11 placed on 8 to modify 6 of the primary reference) and adapted to increase, in use, the heat exchange between said second cooling fluid and said at least one first wall ; and - at least one first row (noting 16 rows in fig 1) of said fins , which lie on a plane (annotated fig) orthogonal (annotated fig showing right angle)  to said first direction (annotated fig noting dotted line indicating airflow direction) ; said fins of said at least one first row extending at progressively increasing distances from one of said pair of second walls along a second direction orthogonal to said first direction (said fins of said first row extending at progressively increasing distances from one of said second walls along a second direction orthogonal to said first direction relative to others rows noting in the placement in the instant combination, the decreased density of fins in fig 1 show that the second and third fin of the decreased density row will be farther from the wall than the second and third fin of the row in the most dense row; also noting in an alternative interpretation, the rows with a higher fin density also teach “extending at progressively increasing distances from one of said second walls along a second direction orthogonal to said first direction” due to the slant of the fin), when proceeding along said first direction from said inlet to said at least one outlet ; characterized in that said at least one cell  comprises at least one second row (same considerations on alternative side or rows) of said fins ; said fins of said at least one second row  extending at progressively increasing distances from another of said pair of second walls  along said second direction (fig 1) to reduce wind resistance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by Liang in the HOUVER, as modified,  invention in order to advantageously allow for increased heat transfer efficiency.
For clarity, the recitation “…for a transmission unit of an aircraft …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘cell’ is 
3: a small compartment, cavity, or bounded space.
	
    PNG
    media_image1.png
    768
    824
    media_image1.png
    Greyscale

 
Re claim 2, Liang teach said fins are spaced out along said first direction and form a plurality of passages extending along said second direction (fig 1 see the rejection of claim 1 noting the instant combination of claim 1 naturally provides passages).  
Re claim 3, Liang teach in that mutually consecutive said fins of said at least one first row along said first direction partially overlap along said second direction (figs) to reduce wind resistance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by Liang in the KATADA, as modified, invention in order to advantageously allow for increased heat transfer efficiency.
Re claim 4, Liang teach characterized in that the sum of the area of the sections of said passages  orthogonal to said second direction is greater than the area of said inlet (figs noting the inlet has a very short length and the passages extend the entire length of the heat exchanger in the instant combination) to reduce wind resistance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by Liang in the HOUVER, as modified, invention in order to advantageously allow for increased heat transfer efficiency.
Re claim 5, Liang teach   said cell  comprises at least two said outlets (right and left of middle 11, fig 3); said at least one first row and said at least one second row  delimiting between them a first chamber (noting different passages forming different chambers along the length of the heat exchanger) delimited by said inlet ; 
said one of said pair of second walls and said at least one first row  defining a second chamber (noting different passages forming different chambers along the length of the heat exchanger) delimited by one of said outlets ; 
said other of said pair of second walls and said at least one second row defining a third chamber (noting different passages forming different chambers along the length of the heat exchanger) delimited by the other of said outlets ;
 said first chamber and said second chamber being in fluidic communication with each other via first said passages  defined between respective mutually consecutive first fins  of said at least one first row ;
 said first chamber and said third chamber being in fluidic communication with each other via second said passages  defined between respective mutually consecutive first fins  of said at least one second row (fig 3) to reduce wind resistance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by Liang in the HOUVER, as modified, invention in order to advantageously allow for increased heat transfer efficiency.
Re claim 6, Liang teach said at least one first row and said at least one second row of said at least one cell  are mutually convergent, when proceeding from said inlet towards said outlets (fig 3, noting fin slanting) to reduce wind resistance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by Liang in the HOUVER, as modified, invention in order to advantageously allow for increased heat transfer efficiency.
Re claim 7, KATADA, as modified,  teach all the claim limitations as stated above. HOUVER, as modified, fail to explicitly teach said second module comprises a plurality of said cells placed side by side along said second direction.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include said second module comprises a plurality of said cells placed side by side along said second direction to advantageously allow for increased modular heat transfer increases since it has been held that a mere duplication of the essential working parts involves only routine skill in the art. See MPEP 2144.04, section VI, part B.
Re claim 10, HOUVER, as modified,  teach characterized in that said heat exchanger is made in a single piece (noting the apparatus is considered a single piece as the parts are assembled together in the final construction).
Re claim 11, HOUVER, as modified, teach characterized in that it is made using an additive manufacturing technology.
The recitation of “it is made using an additive manufacturing technology” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”
Re claim 12, HOUVER, as modified, teach in that said first fluid is a liquid, in particular oil, and said second fluid is a gas, in particular air, since,   noting that for clarity, the recitation “said first fluid is a liquid, in particular oil, and said second fluid is a gas, in particular air” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 14, HOUVER, as modified,  teach a method of cooling a first fluid to be cooled by means of heat exchange with a second cooling fluid for an aircraft (1), comprising the steps of: i) feeding said first fluid to be cooled along a first path (P); ii) feeding said second cooling fluid along a second path (T) thermally coupled to said first path (P); said second path (T) comprising at least one inlet (39) and at least one outlet (40) arranged at opposite ends to each other along a first direction (X), and being delimited by at least one wall (35) thermally coupled to said first path (P) and by a pair of second walls (36a, 36b) transversal to said at least one first wall (35); said step ii) comprising the steps of: iii) feeding said second cooling fluid through said at least one inlet (39) with a main component of motion parallel to said first direction (X); iv) lapping a plurality of fins (55) projecting in a cantilever fashion from said at least one first wall (35) with said second cooling fluid; v) feeding said second cooling fluid through said at least one outlet (40) with a main component of motion parallel to said first direction (X); characterized in that it comprises the step of: vi) feeding said second cooling fluid along said second direction (Y) and through a plurality of passages (56) defined between said mutually consecutive fins (55) of a first row (61) and mutually consecutive fins (55) of a second row (62); and vii) slowing said second fluid during said step vi) and at the end of said step iii); said fins (55) of said first row (61) extending at progressively increasing distances from one (36a) of said pair of second walls (36a, 36b) along a second direction (Y) orthogonal to said first direction (X), when proceeding along said first direction (X) from said at least one inlet (39) to said at least one outlet (40);said fins (55) of said second row (62) extending at progressively increasing distances from another of said pair of second walls (36a, 36b) along said second direction (Y); said fins (55) of said first row (61) and second row (62) lying on a plane orthogonal to said first direction (X)  (see the rejection of claim 1 noting the two fluids are used in the disclosure to be used in the apparatus as taught by HOUVER, as modified,  teach in claim 1, also see KATADA fig 1).

For clarity, the recitation “…for an aircraft …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houver in view of KATADA and Liang and MINSTRELL GB 1071682 A.
Re claim 8, Houver, as modified, fail to explicitly teach details of the shape.
MINSTRELL  teach said cell  has a rhomboidal perimeter in section orthogonal to said first direction (figs) to provide specific airflow pathways.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the shape as taught by MINSTRELL  in the Houver, as modified, invention in order to advantageously allow for different intended use and to avoid buckling in the heat exchanger (page 3 col 1).
 
Re claim 9, Houver, as modified, fail to explicitly teach details of the shape.
MINSTRELL  teach said first wall  and one of said second walls form an acute angle of less than 45 degrees (figs) to provide specific airflow pathways.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the shape as taught by MINSTRELL  in the Houver, as modified, invention in order to advantageously allow for different intended use and to avoid buckling in the heat exchanger (page 3 col 1).

Response to Arguments
Applicant’s arguments, see reply, filed 9/14/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.
Applicant argues that at least one first row does not lie in a plane or orthogonal to the first direction. Examiner respectfully disagrees. It appears applicant is arguing one interpretation of the claims. However the claims remain broad and are clearly taught with more than one interpretations see detailed rejection above in claim one with added annotated figure 1 for clarity.
The applicant argues that neither Katada or Liang teach a heat exchanger with a heat exchanger capable of being fluidically coupled to a transmission unit/lubrication circuit of a helicopter. The examiner respectfully disagrees. However, the scope of the claim 1 has been changed in the latest reply and therefore the examiner is now relying on Houver to teach the recited heat exchanger capable of being fluidically coupled to a transmission unit/lubrication circuit of a helicopter (see detailed rejection above). 
Applicant argues that the rejection of claim 13 should be withdrawn however claim 13 stands currently canceled.
Therefore, the applicants’ arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160115864 A1 teach a helicopter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763